Title: To Thomas Jefferson from Nicholas King, 25 September 1803
From: King, Nicholas
To: Jefferson, Thomas


          Surveyor’s Office, Washington, 25 Sep. 1803. King sends a report on the work of the district’s surveying department and on some of the problems confronted in the execution of the plan of the City of Washington. A “recurrence to many of the early transactions of the city” will be necessary as “most of the present difficulties may be traced to that period.” He offers brief descriptions of the congressional acts of 16 July 1790 and 3 Mch. 1791 that fixed the permanent seat of the government and alludes to the president’s responsibilities. He explains President Washington’s role in locating the public buildings and in forging an agreement between the original proprietors and the government. By that agreement, the proprietors conveyed their lands to be laid out subject to the president’s approval. Half of the land was to belong to the proprietors and the other half to the government, with proceeds of sales of the government’s moiety assigned to the president as a grant of money to be used for construction of the public buildings. King next discusses the act of 19 Dec. 1791 by which Maryland’s legislature ceded authority over the part of the district east of the Potomac River, particularly as it related to the licensing of wharves on the Potomac and Anacostia Rivers. The acts of Congress and of the Maryland legislature “are the sources of authority” for the actions of the president and his appointed commissioners for the district. King turns to the early surveying of the district and of the plan developed by Pierre L’Enfant, quoting from a letter of 16 Mch. 1798 by commissioners Gustavus Scott and William Thornton to Alexander White, the third commissioner, in which they allude to the preliminary plan that President Washington presented to the proprietors and in which they hint at the difficulties that might arise from alterations to the arrangement of land appropriated for public buildings. He discusses the early actions of the first commissioners of the district and quotes from an advertisement for the initial public sale of lots. At that time, Andrew Ellicott, acting surveyor under L’Enfant, urged the commissioners in a letter of 8 Sep. 1791 not to sell plots adjacent to the locations of the President’s House and Capitol, and to focus on other areas more immediately eligible for profitable development. That same day, the commissioners and TJ, acting as secretary of state, reached agreement on several queries, prompting the commissioners to request that L’Enfant prepare 10,000 maps of his city plan. King now provides details of the initial public sale, held on 17 Oct. 1791, and quotes from communications that President Washington made to Congress indicating the emergence of an official city plan. He discusses the dispute that led to L’Enfant’s dismissal in 1792 and Ellicott’s drafting of a revised plan for engraving. This plan, which appeared in slightly different form in engravings published in Boston and Philadelphia, included a number of alterations to L’Enfant’s plan. President Washington rejected additional changes suggested by the commissioners. The public sales held in October 1791 underscored the differences between the new engraved plan and that of L’Enfant. Most notably, Samuel Davidson, largest proprietor of the lots adjacent to the public appropriation for the President’s House, deemed the changes injurious to his interests. Davidson has consistently sought the restoration of L’Enfant’s plan as it related to the public square touching his land. King annexes a settlement of account executed in 1794 between Davidson and the commissioners that grew out of the division of squares between the two parties. Davidson’s claim remains in limbo, thereby retarding “the improvement of one of the most eligible parts of the city.” He encloses four plats to help illustrate the dispute: copy of part of a plan “supposed to be that sent to Congress”; copy of a plan shown at the initial sale of lots; part of a plan, “said to be taken from Mr. L’Enfant’s plan as executed on the ground”; and a “plan of the President’s square, agreeably to Mr. Davidson’s claim.” King now indicates the extent to which appropriations of public land deriving from L’Enfant’s plan but not included in Ellicott’s engraved plan have nevertheless been used as inducements to purchasers of lots. He adds that subsequent to the publication of the engraved plan, many alterations have been made, most notably the introduction of building squares in places previously allocated for open space. These alterations have diminished the health and beauty of the plan, while depriving adjoining lots of the advantages that the open spaces would have provided. As for the development of waterfront areas, it is essential that “this part of the plan be established before many wharves are built, or much property involved in the decision.” King urges that any plan include a Water Street “beyond which no house or building which may impede the access of air, or be the cause of a nuisance, will be allowed.” Unfortunately, the enclosed regulations on wharfing, which the commissioners issued on 20 July 1795, allow purchasers to wharf and build as far as they choose, as long as they do not impede the river channels. Not only do these regulations risk “the evils of docks, slips, and receptacles of filth,” they violate the spirit of the engraved plan, which established the “principle of a Water street, beyond which wharfs only, but no buildings can be erected.” Furthermore, no channel line has been fixed, and the regulations related to land claimed from the water introduce additional sources of confusion. The commissioners have inconsistently upheld these regulations, granting permission to wharf to James Barry in October 1795 while denying permission to Thomas Law a month later. King encloses these responses. In 1798, the commissioners denied any capacity to rule on questions of wharfing and water privileges, arguing that such decisions should be left to the courts. “It is unnecessary,” King remarks, “to comment on sentiments like these, or state their effect on the minds of persons wishing to improve, yet cautious as to title, and the rights they acquire.” He urges a speedy settlement of the plan, “so as to leave nothing for conjecture, litigation, or doubt,” and offers a few observations that he hopes will serve the “permanent interest of the city.” He puts particular stress on the role of poorly designed wharves in the spread of the diseases that afflict eastern seaboard cities. A proper water plan will help Washington avoid such calamities. The principle of a Water Street, such as exists in the engraved plan, combined with proper regulations will “preserve the purity of the air.” He details some of the regulations he has in mind. He encloses four additional plats: the plan as it appeared in the Boston plate; the plan as it appeared in the Philadelphia plate; an additional Philadelphia engraving, which exhibits alterations made to the plan since its original inception; and a map sent by the proprietors to the executive, illustrating the need for new regulations for the Anacostia shoreline. King acknowledges that many of the alterations to the plan, while injurious, will have to be preserved, but he hopes that all remaining open areas and public spaces contemplated in the plan will “be forever secured to the city.” The surveying of the city is now at a stage where the sanctioning of a definitive plan is both possible and desirable as a bar to litigation and doubt. Even now, it will be difficult to devise a “system which shall combine justice with convenience.” Further delay in sanctioning a definitive plan will create more “serious disadvantages.”
        